Name: Commission Regulation (EEC) No 1589/85 of 12 June 1985 on the supply of wholly milled rice to the international Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 154/22 Official Journal of the European Communities 13 . 6 . 85 COMMISSION REGULATION (EEC) No 1589/85 of 12 June 1985 on the supply of wholly milled rice to the International Committee of the Red Cross as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 0, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular ' Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 6 May 1985 the Commission of the Euro ­ pean Communities decided to grant, under Commu ­ nity measures, various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 166, 25 . 6 . 1976, p . 1 . 0 OJ No L 107, 19 . 4. 1984, p . 13 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12. 1982, p. 1 . 0 OJ No L 54, 23 . 2. 1985, p. 1 . I6) OJ No 106, 30 . 10 . 1962, p. 2553/62. o OJ No L 263, 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26 . 7. 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27. 13 . 6 . 85 Official Journal of the European Communities No L 154/23 ANNEX I 1 . Programme : 1985 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : El Salvador 4. Product to be mobilized : wholly milled round grain rice (non-parboiled) 5 . Total quantity : 500 tonnes (1 450 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente nazionale risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in new bags  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags : a red cross 15x15 cm followed by, in letters at least 5 cm high : 'ELS-38 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITE INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / ACAJUTLA' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Acajutla 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 24 June 1985 16. Shipment period : 25 June to 25 July 1985 17. Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary on delivery, the following documents :  certificate of origin  phytosanitary certificate  fumigation certificate (bromure methyl)  Pr0 forma invoice with the indication : los productos mencionados llegan a El Salvador como donativo al pueblo de este pais ; segÃ ºn el acuerdo de sede firmando el 12 septiembre de 1980, (art. n ° 11 ) el Gobierno autoriza su introducciÃ ³n libre de todo tipo de impuestos ' Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. No L 154/24 Official Journal of the European Communities 13 . 6 . 85 ANNEX II 1 . Programme : 1985 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : the Philippines 4. Product to be mobilized : fully milled long grain rice (non-parboiled) 5. Total quantity : 300 tonnes (870 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente nazionale risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 15 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in bags :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 15 cm followed by, in letters at least 5 cm high : 'PHL-37 / RICE / MANILA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION MANILA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Manila 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 24 June 1985 16. Shipment period : 25 June to 25 July 1985 17. Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary on delivery, the following documents :  certificate of origin  phytosanitary certificate  pro forma invoices Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required.